

116 S3680 IS: To require the Administrator of the Environmental Protection Agency to continue to carry out certain programs relating to environmental justice, and for other purposes.
U.S. Senate
2020-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3680IN THE SENATE OF THE UNITED STATESMay 11, 2020Ms. Duckworth (for herself, Mr. Booker, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to continue to carry out certain programs relating to environmental justice, and for other purposes.1.FindingsCongress finds that—(1)communities of color, low-income communities, Tribal and indigenous communities, fossil fuel-dependent communities, and other vulnerable populations, such as persons with disabilities, children, and the elderly, are disproportionately burdened by environmental hazards that include exposure to polluted air, waterways, and landscapes;(2)environmental justice disparities are also exhibited through a lack of equitable access to information and data on potential exposure to environmental hazards;(3)communities experiencing environmental injustice have been subjected to systemic racial, social, and economic injustices and face a disproportionate burden of adverse human health or environmental effects, a higher risk of intentional, unconscious, or structural discrimination, and disproportionate energy burdens;(4)those disproportionate burdens are being exasperated by the COVID–19 pandemic;(5)the Environmental Protection Agency has announced a nonenforcement policy under all environmental laws during the COVID–19 pandemic for monitoring and recordkeeping requirements;(6)that policy is likely to increase the pollution burden in environmental justice communities and decrease access to monitoring data and information; and(7)citizen science will be essential for environmental justice communities to protect themselves during the COVID–19 pandemic.2.Environmental justice grant programs(a)Environmental justice grantsThe Administrator of the Environmental Protection Agency shall continue to carry out—(1)the Environmental Justice Small Grants Program and the Environmental Justice Collaborative Problem-Solving Cooperative Agreement Program, as those programs are in existence on the date of enactment of this Act; and(2)the Community Action for a Renewed Environment grant programs I and II, as those programs were in existence on January 1, 2012.(b)Authorization for grants in response to COVID–19 emergency(1)DistributionNot later than 30 days after amounts are made available pursuant to subsection (c), the Administrator of the Environmental Protection Agency shall award grants under each of the programs described in subsection (a).(2)Priority for fundsIn awarding grants under the programs described in subsection (a) pursuant to this section, the Administrator shall prioritize projects that will— (A)monitor pollution in or near environmental justice communities; or(B)investigate or address the disproportionate impacts of the COVID–19 pandemic in environmental justice communities.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out the programs described in subsection (a) $50,000,000 for fiscal year 2020. 